Citation Nr: 9913557	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  92-15 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to September 
1984, and from October 1984 to April 1988.  He also had 
periods of active duty for training and inactive duty for 
training from May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in September 1997, 
on which occasion it was remanded for additional development.  
To the extent possible, additional medical records and 
workers' compensation records were requested and received for 
the record.  Such development having been completed, the case 
is now again before the Board for appellate review.


FINDING OF FACT

The veteran has not provided competent medical evidence of a 
nexus between his present low back disorder and an injury or 
disease incurred, or aggravated, by active service.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserted his basic contentions at a personal 
hearing.  He alleged that he injured his back in service 
during training exercises, or some time earlier, and that he 
had continued pain from the time of the inservice injury 
until the time of an industrial accident following service 
separation.  The veteran maintains that he currently has 
residuals of a back injury and that service connection is 
warranted because the onset of the back disability was in 
service.  Hearing Transcript (T.) at 5-8 (December 1996).  


Background

Service medical records show that in September 1987 the 
veteran complained of low back pain in conjunction with 
gastrointestinal symptoms.  The final diagnosis over the 
course of two days of treatment was viral infection.  Service 
separation examination in April 1988 showed no clinical 
findings of low back pathology or any musculoskeletal 
problems.  Additionally, service medical records contain 
reports of medical history and examination of the veteran in 
November 1976, October 1977, November 1980, November 1982, 
and July 1984.  The clinical evaluation of the spine and 
other musculoskeletal areas was normal on each report. 

VA examination in June 1991 found the veteran's 
musculoskeletal system with severe tenderness and pain in the 
lumbar and sacral regions.  The veteran complained that he 
injured his back at work on December 19, 1990 and had severe 
lower back pain.  The examiner noted that the veteran was 
unable to flex his hips, that other joints were normal, and 
that there was no visible evidence of injury.  X-rays showed 
slight narrowing at the level of L5-S1 disc space.  The 
examination diagnosis was lower back injury, twice, residual 
constant disabling pain and numbness on the left side of the 
body.  A special neurological consultation revealed no 
objective signs of motor weakness or sensory loss and it was 
noted that functional etiology must be considered.  

In correspondence dated in August 1992 the veteran expressed 
disagreement with the denial of service connection, claiming 
that he believed his service medical records reflected his 
back injury and that he was unable to work because he had no 
use of his left arm, hand and left side of his body.  

A VA outpatient treatment record dated in September 1992 
reveals the veteran's complaints of severe lower back pain 
present that day and problematic for 2 years.  The impression 
was lumbar strain.  

At an October 1992 personal hearing, the veteran testified 
that he injured his back in July of 1987 while training when 
he fell down into a hole.  The person behind him did not see 
the veteran land in the hole, and that person subsequently 
jumped into the hole and landed on the veteran's back.  T. 2.  
The veteran stated that he lost feeling in his legs and was 
hospitalized for observation and given medication for the 
pain.  No x-rays were taken and no neurological testing was 
done.  T. 3.  For the remainder of that year the veteran was 
in service, he worked in Administration and he did not see a 
doctor about his back problem because it was not that bad.  
T. 4.  The veteran's brother testified that he received a 
phone call from their parents at the time that the veteran 
was hospitalized in service for his back, and that he could 
not remember the exact date.  T. 6.  The veteran had an 
industrial accident at work in 1990.  While unloading a truck 
the entire cargo fell on him.  T. 6.  The brother testified 
that he remembered the veteran complaining of severe back 
problems upon service separation.  T. 7.  Another of the 
veteran's brothers testified that he noticed the veteran did 
not have normal movement after service.  This observation was 
made the day after or the evening that the industrial 
accident occurred.  T. 8.  The veteran initiated a workers' 
compensation claim.  T. 10.  

VA outpatient treatment records show that in October 1992 the 
veteran gave a history of lumbar strain.  In December 1992 
and January 1993 the veteran complained of continuing back 
pain.  A February 1993 x-ray showed a normal lumbar spine.  

At a December 1996 personal hearing, the veteran reiterated 
his previous testimony, set forth his basic contentions and 
stated that he received private treatment for the back 
following service separation.  T. 5.  The veteran re-
described the 1990 industrial accident and said that nothing 
fell on him, but rather, his legs went numb and he fell only 
to awaken in the hospital three hours later.  T. 6.  The 
veteran testified that he had no injuries from the time he 
left service until the accident in 1990.  T. 6-7.  

The Board remanded the case in September 1997 to obtain 
medical records associated with the veteran's 1990 industrial 
accident and workers' compensation claim.  Inquiry was made 
for medical records corresponding to the veteran's private 
treatment after service.  

Workers' compensation records revealed that the veteran was 
injured on December 19, 1990 while employed as a stockroom 
clerk.  He sustained injury arising out of and in the course 
of employment to the back (entire) and psychiatric.  Payments 
were made by the employer or insurance carrier.  In the 
addendum section to a Workers' Compensation Appeals Board 
document, it was noted that the veteran had back problems 
even before the accident on December 19, 1990, due to another 
injury from a previous accident.  

Private treatment records received with the workers' 
compensation information show examination by an orthopedic 
surgeon in February 1991 for injuries sustained to the 
veteran's low back while working on December 19, 1990.  The 
history indicated that the injury was sustained when boxes 
fell on the veteran from an above shelf and rendered him 
unconscious.  The veteran provided past medical history of 
having sustained low back injury in the service for which he 
was hospitalized for two days.  Physical examination revealed 
that the veteran ambulated without a limp, but some guarding 
motions of the low back were noted.  The diagnosis was work 
related lumbar myofascial syndrome, and work related post 
concussion syndrome.  In the section on support for the 
diagnoses and in the discussion section, the physician noted 
the veteran's history of a minor previous back injury in 
service.  The physician ended by saying that the veteran had 
subjective complaints and significant objective findings that 
were causally related to the work-injury accident of December 
19, 1990.  He was referred for a neurology examination.  

Private neurological evaluation in March 1991 revealed 
impressions of possibilities of a post-concussion syndrome 
and post traumatic seizure disorder, and strong component of 
somatoform disorder.  In April 1991 the veteran was seen 
again by the orthopedic surgeon and the impression was 
musculoligamentous strain with superimposed myofascial 
syndrome of the cervical spine and lumbar spine.  Follow-up 
with the neurologist in April 1991 showed complaints of 
frequent severe pain.  In May 1991 there was no improvement 
with Prozac medication.  June 1991 treatment records showed 
complaints of left body pain and an overall appearance of 
severe manifestations of chronic pain syndrome.  August 
1991 records show that the neurologist recommended full 
chronic pain management therapy for the veteran.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Court has also held that although a claim 
need not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober,10 Vet. App. 488 (1997).  

In this case, the Board notes that evidence shows the veteran 
complained of low back problems during active service; 
however, a chronic back ailment was not identified at the 
time.  Rather, the veteran's complaints were a part of 
symptomatology associated with a viral infection, not a 
musculoskeletal disorder.  The record since service does not 
support a diagnosis of a chronic disorder prior to the 
veteran's December 1990 occupational injury.  See 38 C.F.R. 
§ 3.303(b).

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent evidence providing a 
nexus relating his present low back disorder to an injury or 
disease during active service.  Service medical records do 
not indicate any chronic disability of the spine, and there 
is no competent evidence relating a present disability to 
symptoms which continued after service.  The only evidence of 
a causal relationship between the injury shown during active 
service and the currently claimed back disorder is the 
veteran's own opinion, and that of his brothers, as stated 
through their personal hearing testimony.  While the veteran 
is competent to testify as to symptoms he experiences, he and 
his brother are not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Furthermore, the service medical records are silent regarding 
any hospitalization for a back injury, and the veteran 
indicated that no neurological or radiographic testing was 
done in service.  Consequently, the Board concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a).  

In addition, to the extent that the post-service records, 
including the workers' compensation records, relate the 
veteran's back disorder to other than the industrial injury 
in December 1990, the report of a prior back injury was 
historically accounted for by the veteran and was not 
presented by clinical evidence.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence required to make the claim well grounded.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  In that regard, the Board 
finds that the veteran's reported history of a low back 
injury in service does not demonstrate a chronic disability 
for the purpose of establishing service connection.

Although the Board considered and denied the veteran's claim 
on a different basis from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration that his claim in fact warrants under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

Entitlement to service connection for a low back disorder is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

